Title: To George Washington from Joshua Wentworth, 10 January 1776
From: Wentworth, Joshua
To: Washington, George

 

Sir.
Portsmouth [N.H.] Jany 10t[h] 1776

Yesterday came to Town, from London last from Pool in England, (via Casco Bay) four masters of Vessels belongg to this Port; from whom I have collected all the News Papers, I Possibly Cou’d, with Sundry packages & Letters, and as I have it in Direction from your Excellency to forward any letters that arrive here, I take the readiest method of there reaching your Excellency, by Dispatching my Young man.
The newspapers are much defaced previous to there coming to my hand, the anxiety of Americans, occation’d a frequent Perusal, which I hope may appoligize for there present state.
The Captains Intend setg out for Head Quarters in a day or two, who have Verbal Informations to your Excellency from some Gentlemen of Note in London.
In the Interim I have to inform your Excellency that a number of Transports sail’d on or about the time these Gentlemen left England (say 6 novr) with Stores for Boston, without Convoy, Three of which were large Ships, formerly in The service of the India Compy & are defenceless—I sincerly wish some of the American Arm’d vessels may Conduct them safe to other Ports than there first destination. I am with much respect Your Excellencys most obe. h[umbl]e Servt

Josha Wentworth

